     Case 2:20-cv-01091-MCE-EFB Document 28 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                   SACRAMENTO DIVISION

11

12   THE COMMON SENSE PARTY; et al.,                 Case No. 2:20-cv-01091-MCE-CKD
13                                      Plaintiffs, ORDER EXTENDING DEFENDANT’S
14                                                  TIME TO RESPOND UNTIL FURTHER
     v.                                             ORDER OF THIS COURT
15
                                                     Judge: Hon. Morrison C. England, Jr.
16   ALEX PADILLA, in his official capacity as
     Secretary of State of California; et al.,
17
                                      Defendants.
18

19
20

21

22

23

24

25

26

27

28


                                                 Order Extending Time (2:20-CV-01091-MCE-CKD)
     Case 2:20-cv-01091-MCE-EFB Document 28 Filed 07/22/20 Page 2 of 2

 1          Good cause having been shown, the Court hereby ORDERS that Defendant Alex Padilla,
 2   California Secretary of State, need not answer the Complaint until a later date to be set by this
 3   Court. The Court further ORDERS the parties to provide a joint status report to the Court within
 4   10 days after the Ninth Circuit Court of Appeals issues a decision in Plaintiffs’ interlocutory
 5   appeal (Case No. 20-16335).
 6          IT IS SO ORDERED.
 7   Dated: July 22, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Order Extending Time (2:20-CV-01091-MCE-CKD)
